Case 2:19-cv-00425-CW-PMW Document 6-4 Filed 06/20/19 Page 1 of 3

Exhibit D

 

 
Case 2:19-cv-00425-CW-PMW Document 6-4 Filed 06/20/19 Page 2 of 3

TOBLER LAW OFFICE, Lc
E. GREGG TOBLER.
gtobler@toblerlawoffice net
April 19, 2017
Via Email / First Class Mail

KClemes@uvu.edu f MFrost@uvu.edu

Karen M. Clemes, General Counsel

Utah Valley University

800 West University Parkway ~~~ vo
Orem, UT 84058-5999

Melissa Frost, Director

EEO/AA Title BZ Office, BA-203a
Utah Valley University

800 West University Parkway —
Orem, UT 84058-5900

Re: Dr. Kemal Makascj — Complaints / Investigations / Suspension / Response

Dear Ms. Clemes and Mg. Frost:

[represent Dr. Kemal Makasci. Dr. Makasci is an Associate Professor in the Exercise
Science Department. He has been employed by. Utah Valley University since 2003. Since
November 17, 2016, Dr. ‘Makasci has been on “paid suspension” from Utah Valley University
CUYU"), Ce
Mr. Makasci was recently informed by the EEO/AA Title IX Office that the University ~~
has made some “Preliminary Findings” with regard to a previous Complaint that was lodged
against him by one or more students. As I understand it, his case reflects one or more oa
Complaints from students alleging discriminatory or retaliatory statements or other treatment’
from Dr. Makasci. . woe ee

‘In recent communications from Jedidiah Gibson (of your office) to Dr. Makasci, Dr.
Makasci was invited to submit additional information and materials for consideration preparatory
to issuance of a Final Decision in that matter. This is the first official contact regarding the |

status of the Complaint/case since he was suspended. ae
_. -Dr. Makasei had also been previously invited to make an official Discrimination -
Complaint against his colleague and former Coordinator, Shaunna McGhie. “He initially resisted
making a formal Complaint against Dr. McGhie because he did not want create waves in the
Department or call undue attention to himself and his situation. However, he has since changed
his mind and is in fact willing now willing to provide you with an official written Complaint.

_ Attached hereto fs a fully-exeouted Complaint Form and accompanying explanatory
information submitted by Dr. Makasci in support of his Complaint and allegations of disparate

118 North 1600 West, Suite B, Mapleton, UT 84664 / Tel. (801) 491-6040 Fax (801) 491-6050

 

 
Case 2:19-cv-00425-CW-PMW Document 6-4 Filed 06/20/19 Page 3 of 3

treatment and discrimination at the hands of Dr. MeGhie and others. Dr. Makasci was not sure
how to designate the discriminatory treatment sustained by the students of Dr. MoGhie. He

asserts that these students have been co-conspirators in defaming him and in discriminating '
against him over a substantial period of time,

Dr. Makasci has kept excellent records that support his claims and Complaint. Some of
the allegations against Dr. McGhie are contained

in the two previous Responses submitted by Dr.
Makasci (May 6, 2016 and December 16, 2016 respectively). The Complaint asserts unlawful
discrimination against Dr. Makasei on the basis of national origin (Turkey), age (over 40) and
religion (Muslim).

We respectfully request that you: process and investigate this Complaint immediately.
Some of the information and allegations in this Complaint may also explain the circumstances
surrounding the previous Conrplain's that were unfairly leveled against Dr. Makasci. It may save
time and additional expense to investigate this matter prior to issuing a final decision on the
previous Complaint or Complaints against Dr. Makasci.

With regard to the allegations against Dr: Makasci, he asserts that the Complaints against
him, are false and have been over-emphasized and taken out-of-context. Dr. Makasei is an
excellent teacher and has demonstrated that over the last 14. years with UVU. Dr. Makasci
specifically maintains that, with:the assistance and encouragement of Dr. McGhie, a group of
students began to act disrespectfully toward him and began to disrupt his classes and to incite
and conspire with other students io make false accusations and to lodge complaints against him.
Upon information and belief, this information was also reported back to. Dr. McGhié. This. —
activity spanned over more than. one semester and resulted in the adverse action on November
16, 2016.(Suspension). ‘The activities of Dr. McGhie, who was supposed to be helping and
assisting and supervising Dr. Makasci as his Coordinator, instead led to Dr. Makasci’s
suspension and removal from the University, - 0.

 

 

_.. The November 17, 2016 letter fom President Holland states that “Thé decision to *
suspend a faculty member is taken when the seciousness of the charges affects the public
interest.” Dr. Makasci respectfully denies that any statement he may have made to any student
or class or any other action that he may bave taken “affects the public interest” and that any such
action would reasonably justify his suspension, = -

_ Thave reviewed documentation that Dr.. Makasci has provided to me and I find very little
to support any claim.of inappropriate, discriminatory or retaliatory behavior on his part. There is
some potential that Dr. Makasci made statements that, taken out of context, couldbe = . |
disagreeable. But these are not statements that are inconsistent with other academic freedom
language that abounds on the campus. ‘These are not statements that many other Professors take
every week. The alleged comments regarding Title IX were part of the approved course _
materials for the course he was teaching. ©

 

 
